Title: From Thomas Jefferson to Richard Dobson, 15 April 1793
From: Jefferson, Thomas
To: Dobson, Richard



Sir
Philadelphia Apr. 15. 1793.

I had fully expected to have been ere this returned to Virginia, where I knew I should have the materials and leisure to settle with you the balance due from me to Mr. John Dobson. Circumstances unforeseen have deferred my quitting this place till some time in the summer or autumn. If you think the settlement can be effected by way of letter, I am willing to try it. I am only apprehensive that as the payments have been very much in detail, in money, in tobacco in orders, and by various persons and I am here without the documents necessary, it may occasion a more lengthy and extensive correspondence than will consist with a speedy settlement; and the rather as there occur  often considerable intervals during which the affairs of my office do not permit me to turn a thought towards my private affairs. Still it shall be at your option whether to try this method or let it lye till my return, when it shall be my first object. I had destined for it’s payment part of a judgment which is to be obtained this present month. But I apprehend it may be doubtful whether the money will be actually levied before the fall. This is the earliest and most certain resource of paiment it is in my power to provide. I shall be happy to hear from you on this subject. I am Sir your very humble servt

Th: Jefferson

